Citation Nr: 1754557	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  16-10 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance and/or housebound status.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel
	


INTRODUCTION

The Veteran had honorable active duty with the United States Army from October 1943 to March 1946.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Due to the location of the Veteran, jurisdiction of this case is now with the RO in Baltimore, Maryland.  

The Board notes that in his appeal, the Veteran requested a hearing.  Accordingly, the Veteran was scheduled for a Board hearing in August 2017, but was deemed a no show.  To date, the Veteran has not requested that his hearing be rescheduled. Therefore, the Board finds the Veteran's request for a hearing to be withdrawn.  
38 C.F.R. § 20.702(d) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An increased rate of compensation in the form of SMC is provided at the rates set forth in 38 U.S.C.A. § 1521(d) and (e) when an otherwise eligible veteran is in need of regular aid and attendance or is permanently housebound.  38 U.S.C.A. 
§ 1521(d)(e); 38 C.F.R. § 3.351(a).  

Entitlement to SMC by reason of need for aid and attendance will be established if the evidence shows one of the following: (1) the veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) the veteran is a patient in a nursing home because of mental or physical incapacity; or (3) the veteran has a factual need for aid and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(c).  

Entitlement to SMC at the housebound rate will be established if the veteran has a single permanent disability rated as 100 percent disabling under the Schedule for Rating Disabilities (not including ratings based upon unemployability under 
38 C.F.R. § 4.17 (2016)), and has additional disability or disabilities ratable at 60 percent or more, separate and distinct from the permanent disability rated as  100 percent disabling and involving different anatomical segments or bodily systems, or is permanently housebound by reason of disability or disabilities.  38 C.F.R. 
§ 3.151(d).  The "permanently housebound" requirement is met when the veteran is substantially confined to his or her dwelling and the immediate premises, or if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  Id.  

The factors considered in determining the need for aid and attendance include, in pertinent part, the inability to perform such tasks as to dress and undress oneself, to maintain ordinary cleanliness, to feed oneself, to attend to the wants of nature, or to have physical or mental incapacity which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).  Not all of the above disabling conditions need be found to exist in order to grant aid and attendance benefits.  Id.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Id.  

Special monthly compensation is also payable at a specified rate if: (1) the veteran, as the result of service-connected disability, has one service-connected disability rated as 100 percent disabling and a separate disability rated at 60 percent or higher or, (2) is permanently housebound.  The veteran will be found to be permanently housebound if, due to his service-connected disabilities, he is confined to his home or the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that such confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2016).  

The Veteran is currently service connected for posttraumatic stress disorder (PTSD) with major depression, assigned a 70 percent rating, effective as of October 16, 2008; trench foot of the right foot, assigned a 30 percent rating, effective as of December 9, 2003; trench foot of the left foot, assigned a 30 percent rating, effective as of December 9, 2003; internal derangement of the right knee, assigned a 10 percent rating, effective as of May 23, 2001; bilateral hearing loss, assigned a 10 percent rating, effective as of November 1, 2013; and tinnitus, assigned a 10 percent rating, effective as of November 1, 2013.  Entitlement to a total rating based on individual unemployability (TDIU) has been in effect from October 16, 2008.  

In November 2013, VA received an aid and attendance or housebound examination report that appears to have been completed by a physician.  The examination report notes the Veteran requires some aid from his wife; however, it is unclear to what extent the Veteran's service-connected disabilities require aid and attendance from another individual.  In this regard, the examination report notes that the Veteran has limited vision, but this is attributed to nonservice-connected macular degeneration.  While the examiner noted that the Veteran has poor balance and vertigo it is unclear if these are the result of his service connected disabilities.  The Board notes that in November 2014, the AOJ determined that the Veteran was deemed incompetent to handle the disbursement of VA funds.

On Remand, the Veteran should be afforded an examination to determine the impact of the Veteran's service-connected disabilities on his need for regular aid and attendance, and whether he is permanently housebound.  

The Veteran filed the current claim in November 2013.  The Board notes that the most recent outpatient treatment records are VA mental health treatment records dated in February 2009.  On remand, appropriate efforts should be made to obtain all pertinent treatment records for the Veteran's service-connected disabilities since November 2013. 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for his service-connected disabilities since November 2013.  After securing any necessary release(s), make appropriate efforts to obtain any identified records.

2.  Schedule the Veteran for a VA Aid and Attendance/Housebound examination.  The VA examiner should determine the following:  

(a)  Whether the Veteran's service-connected conditions render him permanently bedridden or so helpless as to be in need of regular aid and attendance (i.e., unable to dress or undress himself, to keep himself ordinarily clean and presentable, frequent need for adjustment of prosthetic or orthopedic appliances, unable to feed himself through loss of coordination in the upper extremities or extreme weakness, inability to attend to the wants of nature, or incapacity (physical or mental) that requires care or assistance on a regular basis to protect himself from the hazards incident to his daily environment).  

(b)  Whether the Veteran is substantially confined to his house or its immediate premises (i.e., has service-connected disability/disabilities that would prevent him from leaving his home to go to a job).  

The VA examiner must comment on functional impairment caused solely by the service-connected disabilities.  Neither age nor nonservice-connected disabilities should be considered or mentioned.  

A complete rationale must be provided for all opinions offered.  If an opinion or finding cannot be offered without resort to mere speculation than the examiner should explain in full why this is the case and identify any additional information (if any) that may permit for a more definitive opinion or finding.

3.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After completing all indicated development, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is remanded to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

